In a proceeding pursuant to section 99 of the Surrogate’s Court Act for revocation of letters testamentary issued to the person named in the testator’s will, the appeal is (1) from a decree (described in the notice of appeal as an order) of the Surrogate’s Court, Nassau County, dismissing the petition, and (2) from an order admitting the will to probate. Decree unanimously affirmed, with costs. No opinion. Appeal from order dismissed, without costs. No such order is printed in the record. Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.